Title: From Thomas Jefferson to Eleuthère Irenée Du Pont, 22 December 1806
From: Jefferson, Thomas
To: Du Pont, Eleuthère Irenée


                        
                            Dec. 22. 06.
                        
                        Th: Jefferson presents his salutations to mr Dupont and presuming he will know the residence of the person to whom the inclosed is addressed he takes the liberty of putting it under cover to him. it was addressed to Th:J. from France with a special request to have it safely delivered.
                        
                            
                        
                    